211 Md. 661 (1957)
128 A.2d 280
HALL
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 49, October Term, 1956.]
Court of Appeals of Maryland.
Decided January 8, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
PRESCOTT, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Chief Judge John B. Gray, Jr., of the Circuit Court for Prince George's County on August 31, 1956. The petitioner was convicted and sentenced to three years in the Maryland House of Correction on a charge of receiving stolen goods. He was paroled November 15, 1954, but was returned to prison on July 11, 1956, for violation of his parole conditions. He had been out 604 days (known as community time in the statute but in prison vernacular as time "on the street") and upon his return to imprisonment he was credited by the Board of Parole and Probation with 302 days or one-half of the time spent on parole. Prisoner does not dispute his revocation of parole, but contends he is entitled to credit for the full time outside of prison and under the supervision of the parole board. Assuming, without deciding, that the petitioner could raise this question on habeas corpus, this Court previously has held that the failure of the Board of Parole and Probation in the exercise of its discretion to grant full credit does not deprive him of any constitutional rights. Creager v. Warden, 211 Md. 649, 127 A.2d 135; Williams v. Warden, 209 Md. 627, 120 A.2d 184.
*663 The petitioner attacks the constitutionality of one of the parole statutes of this State, the same being section 91H of Article 41 of the Code, 1956 Supp., Laws 1953, Ch. 625, sec. 1. This section permits the Board of Parole and Probation, after revocation of an order of parole, to grant or withhold credit for community time spent by the parolee while on probation. Again this court in recent cases has had the opportunity to pass upon the question and has upheld its validity. Williams v. Warden, supra; Forrester v. Warden, 207 Md. 622, 114 A.2d 44.
Application denied, with costs.